DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 12-16 and 19-22 in the reply filed on January 11, 2022 is acknowledged.
Claims 1-11 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected rotary filling machine and funnel assembly, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11, 2021. Examiner also acknowledges the cancellation of claims 1-11 and 17-18.

Drawings
The drawings are objected to because in Figures 1, 4, and 6 appears to have a white box in the figures which makes it difficult for a person to understand the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer wall is longer than the inner wall in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites the limitation “wherein the drop bucket is configured to so as to inhibit adhesion of tacky particles” which is unclear as to how the drop bucket is configured to prevent adhesion. In the Specification submitted May 3, 2021, it states “…each drop bucket 32 is formed of a material that is durable and easy to clean and that has relatively low coefficient of sliding friction. Any of a variety of grades of stainless steel and materials with similar characteristics based on product interaction and environment would suffice. This material may be dimpled or otherwise modified in order to inhibit adhesion of tacky particles thereto.” (Paragraph [0033]). It is not clear in the specification or in the claim what material or materials with modifications causes the drop bucket to inhibit adhesion of tacky particles. For purposes of examination, the limitation “wherein the drop bucket is configured to so as to inhibit adhesion of tacky particles” will be considered as any material that will allow for the drop bucket to inhibit adhesion of tacky particles. 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-26 and 19-22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the opening" in 4 of the claim.  It is unclear if the limitation is referring to the opening of a discharge in lines 1-2 or the opening of the discharge of the drop bucket in lines 3-4. For purposes of examination, the limitation “the opening” will be considered as the opening of the discharge of the drop bucket. 
Claim 22 recites the limitation "wherein the drop bucket is configured to so as to inhibit adhesion of tacky particles" in lines 1-2 of the claim.  It is not clear in the specification or in the claim what material or materials with modifications causes the drop bucket to inhibit adhesion of tacky particles. For purposes of examination, the limitation “wherein the drop bucket is configured to so as to inhibit adhesion of tacky particles” will be considered as any material that will allow for the drop bucket to inhibit adhesion of tacky particles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Benner (US 6119440 A) in view of Evans (US 20170029142 A1).
Regarding Claim 12:
Benner discloses a single level filler wheel that has:

a body having an open top (See Annotated Figure 1A below) that is configured to be in alignment with the opening during a portion of a rotational phase of the rotary filling machine (Column 6, Lines 43-51), an open bottom (See Annotated Figure 1A below) that is configured to discharge materials into the funnel (50, Figure 1), and a perimeter wall (Figure 1A, the perimeter wall is all of the edges of the drop bucket) including inner and outer walls and first and second end walls (See Annotated Figure 1A below and Figure 1, the perimeter wall is the wall surrounding the drop bucket and the outer wall is the portion that is cut way in Figure 1).
	Benner does not disclose:
At least one partition that extends between the inner and outer walls and that is positioned between the first and second end walls to define discrete chambers within the drop bucket.
	Evan teaches a method for filling pouches that has:
		A drop bucket (30, Figure 2, the sifter is the drop bucket); and 
at least one partition (135a and 135b, Figure 2) that extends between the inner and outer walls and that is positioned between the first and second end walls (See Annotated Figure 2 Below) to define discrete chambers (130a, 130b, and 130c, Figure 2) within the drop bucket (30, Figure 2).

Benner, Figure 1A
(Annotated by Examiner)

    PNG
    media_image1.png
    729
    1546
    media_image1.png
    Greyscale

Evans, Figure 2
(Annotated by Examiner)

    PNG
    media_image2.png
    789
    970
    media_image2.png
    Greyscale


Regarding Claim 13:
The above-discussed combination of Benner and Evans accounts for this subject matter where Evans teaches wherein the drop bucket (30, Figure 2) has at least two partitions (135a and 135b, Figure 2) that are spaced generally equally of one another between the first and second end walls (See Annotated Figure 2 above, the partitions are equally spaced between the first and second end walls) to define three discrete chambers (130a, 130b, and 130c, Figure 2) within the drop bucket (30, Figure 2).

Regarding Claim 14:
The above-discussed combination of Benner and Evans accounts for this subject matter where Evans teaches wherein each partition (135a and 135b, Figure 2) extends at least generally vertically (Figure 2, the partition extends vertically).

Regarding Claim 15:
Benner discloses:
Wherein the drop bucket (Column 4, Lines 3-11) is generally trapezoidal in shape (Figure 4A, the drop bucket is in a trapezoidal shape), and wherein the outer wall is longer than the inner wall (See Annotated Figure 2 Below).
Benner, Figure 2
(Annotated by Examiner)

    PNG
    media_image3.png
    815
    1304
    media_image3.png
    Greyscale

Regarding Claim 16:
Benner discloses:
	The drop bucket (Column 4, Lines 3-11).
Benner does not disclose:

	Evans teaches:
Wherein upper end portions of each of the walls are flared outwardly to collectively serve as a chute (Figure 2, the upper end portions of the walls are flared outwardly), and wherein the partition (135a and 135b, Figure 2) has an upper end positioned beneath the upper ends of the walls (Figure 2, the upper end of the partition is below the upper end of the walls).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner to include upper end portions of each of the walls are flared outwardly to collectively serve as a chute, and wherein the partition has an upper end positioned beneath the upper ends of the walls with the motivation to direct the granular material to the pouches by having a larger catch area from the feeder.

Regarding Claim 19:
Benner discloses:
The inner and outer walls and the end walls (See Annotated Figure 1A above) have upper ends (Figure 1A, the upper perimeter is the upper ends).
Benner does not disclose:
Wherein the inner and outer walls and the end walls have upper ends that are generally coplanar with one another, and wherein the partition has an upper end positioned beneath the upper ends of the inner and outer walls and the end walls.
Evans teaches:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner to include the inner and outer walls and the end walls have upper ends that are generally coplanar with one another, and wherein the partition has an upper end positioned beneath the upper ends of the inner and outer walls and the end walls with the motivation to direct the granular material to the pouches by having a larger catch area from the feeder.

Regarding Claim 20:
Benner discloses:
The inner and outer walls and the end walls (See Annotated Figure 1A above) have lower ends (Figure 1A, the lower perimeter is the lower ends).
Benner does not disclose:
Where the inner and outer walls, each of the end walls, and the partition have lower ends that are generally coplanar with one another.
Evans teaches:
Where the partition have lower end (Figure 4, the partition has a lower end).

It also would have been obvious to a person having ordinary skill in the art through the combination that the partition of Evans when implemented in Benner will have ends that are generally coplanar with the ends of Benner for inner and outer walls and the end walls.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Evans in further view of Navin (US 8991442 B1).
Regarding Claim 21:
Benner discloses:
A plurality of drop buckets (Column 4, Lines 3-11) that are held by a structure (Column 7, Lines 60-65).
Benner and Evan do not teach:
	Wherein a plurality of drop buckets are provided in a semi-circular subassembly. 
Navin teaches a rotary filling machine that has:
Wherein a plurality of funnels are provided in a semi-circular subassembly (24, Figure 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner and Evans to include a plurality of funnels are provided in a semi-circular subassembly as taught by Navin with the motivation to easily attach and remove items from the filling machine.
It also would have been obvious to a person having ordinary skill in the art through the combination that the drop buckets of Benner can be provided in the semi-circular assembly seen in Navin.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Benner in view of Evans in further view of Bailey (US 20130126041 A1).
Regarding Claim 22:
Benner discloses:
	A drop bucket (Column 4, Lines 3-11).
Benner and Evans does not disclose:
Wherein the drop bucket is configured to so as to inhibit adhesion of tacky particles thereto.
	Bailey teaches a powder doser that has:
Wherein the hopper (12, Figure 1) is configured to so as to inhibit adhesion of tacky particles thereto (Paragraph [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Benner and Evans to include the hopper is configured to so as to inhibit adhesion of tacky particles thereto as taught by Bailey with the motivation to reduce the need for cleaning and cross-contamination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mustain (US 5687551 A) teaches a product holding hopper that has a funnel, a drop bucket, a body, and a filling machine. 
Biondi (US 20180312280 A1) teaches an automatic packaging machine that has a drop bucket, a hub, a rotary filling machine, a funnel, and the funnel located beneath the drop bucket. 

Howard (US 2387585 A) teaches a packaging machine that has a drop bucket, a hub, a rotary filling machine, a funnel, and the funnel located beneath the drop bucket. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753